Citation Nr: 0911158	
Decision Date: 03/25/09    Archive Date: 04/01/09

DOCKET NO.  05-31 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1963 to 
December 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board remanded this case in April 2008 for additional 
evidentiary development and notes that the Veteran was 
granted service connection for tinnitus by the RO in December 
2008.  The issue of entitlement to service connection for 
tinnitus is therefore no longer in appellate status.  The 
case has been returned to the Board for further appellate 
action.  


FINDING OF FACT

Bilateral hearing loss is not etiologically related to the 
Veteran's military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1110, 1112, (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

The laws and regulations do not require in service complaints 
of or treatment for hearing loss in order to establish 
service connection. See Ledford v. Derwinski, 3 Vet. App. 87, 
89 (1992). Instead, as noted by the United States Court of 
Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385. . . . For example, 
if the record shows (a) acoustic trauma 
due to significant noise exposure in 
service and audiometric test results 
reflecting an upward shift in tested 
thresholds in service, though still not 
meeting the requirements for "disability" 
under 38 C.F.R. § 3.385, and (b) post-
service audiometric testing produces 
findings meeting the requirements of 38 
C.F.R. § 3.385, rating authorities must 
consider whether there is a medically 
sound basis to attribute the post-service 
findings to the injury in service, or 
whether they are more properly 
attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

History and Analysis

The Veteran contends that service connection is warranted for 
bilateral hearing loss because it is related to his noise 
exposure in service.  He asserts that he was exposed to loud 
noise from aircraft during service, including time on the 
flight line.  The Veteran's DD-214 indicates that he was 
involved with the maintenance of aircraft.  Thus, there is an 
indication that the Veteran had exposure to loud noise in 
service.  

Service treatment records show that the Veteran's hearing was 
normal upon induction into the service in December 1963.  
These records also show that the Veteran was an aircraft 
mechanic, was exposed to the acoustic trauma of B-52 engines 
and was in a hearing conservation program.  In December 1966 
and January 1967 audiograms revealed the Veteran to have mild 
bilateral hearing loss.  The Veteran's separation examination 
in August 1967 indicated normal hearing bilaterally, 
according to VA standards.  See 38 C.F.R. § 3.385.

Available VA treatment records do not contain any complaint, 
treatment or diagnosis of any hearing condition.  


The Veteran was determined disabled for Social Security 
purposes as of March 2003.  The primary diagnosis was 
osteoarthritis and allied disorders and the secondary 
diagnosis was fracture of lower limb.  The balance of the 
Social Security Administration disability records do not 
pertain to a diagnosis or etiology of the Veteran's hearing 
disability.  

In February 2006 the Veteran submitted statements from 
himself and his former wife.  The Veteran contended that he 
complained about his hearing when he was dating the woman who 
later became his wife and that he now needed hearing aids.  
The Veteran's former wife contended that during his tour of 
duty at Ellsworth Air Force Base the Veteran sustained severe 
damage to his hearing from the excessive engine noise.  She 
asserted that he complained about the ringing in his ears and 
had a hard time hearing people.  

A December 2008 VA audiological examination was conducted and 
the examiner reviewed the Veteran's claims file.  The Veteran 
reported bilateral hearing loss and that he had difficultly 
hearing in the presence of background noise and in crowds.  
He indicated he has noticed hearing problems since his time 
in the military.  The Veteran reported that he was an 
aircraft mechanic for B-52 bombers and was exposed to jet 
engines and power unit supplies, although hearing protection 
was available.  Prior to enlistment the Veteran worked for a 
few years in a warehouse, and then later worked as an 
understudy for a designer.  The Veteran reported that in 1973 
he went into business for himself in remodeling and did that 
for thirty three years.  Recreationally he did a little deer 
hunting and went target shooting.  Hearing protection was 
worn during target shooting.  The audiometric test results 
from the examination were reported as:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
30
70
80
80
LEFT
20
35
75
75
80

The Veteran had puretone averages of 65 decibels in the right 
ear and 66 decibels in the left ear.  He was also noted to 
have speech recognition of 68 percent in the right ear and 72 
percent in the left ear.  

Since the Veteran had a bilateral auditory threshold of 40 
decibels at some of the designated frequencies, had at least 
three auditory thresholds of 26 decibels or higher at the 
designated frequencies and speech recognition scores of less 
than 94 percent, the Veteran displayed bilateral hearing loss 
as defined by VA.  See 38 C.F.R. § 3.385.

The VA examiner diagnosed severe high frequency sensorineural 
hearing loss for the right ear and severe high frequency 
sensorineural hearing loss for the left ear.  Speech 
reception thresholds were in agreement with puretone test 
results and word recognition scores were fair bilaterally.  
The examiner referenced the Veteran's service treatment 
records and opined that since his separation audiogram showed 
normal hearing bilaterally, his previous service audiograms 
showing hearing loss may have possibly been performed 
following exposure to noise or noisy environments.  She 
opined that due to normal hearing upon separation from the 
military it was not as least as likely as not that the 
Veteran's hearing loss was related to his military service.  

In this case, the Veteran currently has bilateral hearing 
loss.  The question that must be answered is whether or not 
the bilateral loss the Veteran currently has was caused by 
his military service.  The Veteran was exposed to jet engine 
and aircraft noise during service.  The Board acknowledges, 
and has no reason to doubt, that the Veteran was exposed to 
acoustic trauma in service, and that he believes this 
exposure caused his bilateral hearing loss.  

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the determinative issue involves 
medical causation or a medical diagnosis, and consequently 
competent medical evidence is required to support the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Board has 
considered the Veteran's statements; however, this is not 
competent evidence to link any bilateral hearing loss to 
active service.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2008).  
The Board concedes the Veteran's exposure to acoustic trauma 
in service, but while the Veteran has stated his belief that 
his exposure to noise during military service caused his 
bilateral hearing loss, there is no evidence to show that the 
Veteran possesses the requisite medical training to comment 
on the diagnosis and etiology of bilateral hearing loss.  As 
a layperson he is not qualified to furnish medical opinions 
or diagnoses.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

The record does not contain any medical evidence or evidence 
of any kind that the Veteran suffered from bilateral hearing 
loss within a year of discharge from service, aside from the 
contentions by the Veteran.  The Veteran's original claim in 
this matter was filed 30 years after separation.  See Shaw v. 
Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in 
asserting a claim can constitute negative evidence that 
weighs against the claim).  The earliest medical records of 
record indicating the Veteran reported has bilateral hearing 
loss are from 2008.  

The Court has indicated that the absence of any medical 
records of a diagnosis or treatment for many years after 
service is probative evidence against the claim.  See Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board 
where it found that Veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of low back condition); see also Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

While there is an indication of noise exposure in his 
recreational activities, such as hunting and target shooting, 
the Veteran has indicated that he employed hearing protection 
during target shooting.  He appears to have had some civilian 
occupational noise exposure, however, as he had his own 
remodeling business for thirty three years.  

Although the Veteran asserts that his bilateral hearing loss 
was caused by his service, there is no medical evidence or 
opinion linking the Veteran's bilateral hearing loss to his 
military service.  Not only is there no medical evidence 
directly in support of the Veteran's claim, but there is also 
medical evidence against the Veteran's claim.  A VA 
audiologist opined that it was not likely that the Veteran's 
hearing loss was related to his military service.  

The August 1967 separation audiogram showing normal bilateral 
hearing, post-service civilian occupational noise exposure, 
lack of medical evidence showing complaint and treatment for 
hearing loss since service until 2008 and the VA examiner's 
opinion not in favor of the Veteran all weigh against the 
Veteran's claim.  For the Board to conclude that the 
Veteran's current bilateral hearing loss had its origin 
during military service in these circumstances would be 
speculation, and the law provides that service connection may 
not be based on resort to speculation or remote possibility.  
38 C.F.R. § 3.102; Obert v. Brown, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the claim for service 
connection for bilateral hearing loss must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim, defined to include:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran was notified of the respective 
duties of the claimant and of VA, as well as of the evidence 
needed to substantiate his claim for service connection for 
hearing loss, by a letter in November 2004, before the 
adverse rating decision that is the subject of this appeal.  
In an April 2008 letter, the Veteran was given the specific 
notice required by Dingess, supra.  The Board concludes that 
VA has met its duty to notify the Veteran concerning his 
claims.

The Board also concludes that VA has met its duty to assist 
the Veteran in developing the evidence to support his claims.  
The record contains his service treatment records and VA 
treatment records.  A VA examination, with medical opinion, 
is of record in relation to the Veteran's bilateral hearing 
loss.  Social Security Administration disability records are 
in the claims file.  The Veteran submitted a statement from 
his former wife.  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  Neither the Veteran nor his representative has 
indicated that there are any available additional pertinent 
records to support his claims.  

In sum, the Board is satisfied that the originating agency 
properly processed the Veteran's claims after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


